USCA11 Case: 21-11633     Date Filed: 03/23/2022    Page: 1 of 11




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11633
                   Non-Argument Calendar
                   ____________________

ALLISON REYNOLDS,
                                              Plaintiff-Appellant,
versus
SOCIAL SECURITY ADMINISTRATION, COMMISSIONER,
Andrew Saul,


                                            Defendant-Appellee.
                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
             D.C. Docket No. 4:19-cv-01931-LCB
                   ____________________
USCA11 Case: 21-11633         Date Filed: 03/23/2022     Page: 2 of 11




2                       Opinion of the Court                  21-11633


Before LUCK, LAGOA, and BRASHER, Circuit Judges.
PER CURIAM:
       Allison Reynolds appeals the district court’s order affirming
the Commissioner of the Social Security Administration’s denial of
a period of disability and disability insurance benefits, 42 U.S.C.
§ 405(g). First, she argues that the Appeals Council erroneously re-
fused to consider new evidence she produced after the Administra-
tion’s denial of benefits, and that the district court erred in conclud-
ing that she waived the issue. Second, she argues that the adminis-
trative law judge (“ALJ”) failed to properly weigh several expert
medical opinions. Finally, she argues that the ALJ’s disability deter-
mination was not based on substantial evidence. For the following
reasons, we affirm.
                                I.

        Reynolds filed an application for a period of disability and
disability insurance benefits, alleging disability beginning in Janu-
ary 2013. Though the Administration informed Reynolds of her
right to representation, she chose to appear at her hearing and tes-
tify without the assistance of counsel. A vocational expert also tes-
tified at the hearing. The ALJ later issued an unfavorable decision
denying Reynolds the benefits she had applied for. At that point,
Reynolds obtained counsel and requested review of the ALJ’s deci-
sion by the Social Security Appeals Council. Reynolds submitted
additional medical records to the Appeals Council on review. The
USCA11 Case: 21-11633         Date Filed: 03/23/2022     Page: 3 of 11




21-11633                Opinion of the Court                          3

Appeals Council found that the new records did “not show a rea-
sonable probability that it would change the outcome of the [ALJ’s]
decision.” Accordingly, the Council denied Reynolds’s request for
review. Reynolds then filed a complaint in district court. The dis-
trict court affirmed the Commissioner’s decision and denied her
request for remand. Reynolds appealed.
                                II.

        Social Security regulations outline a five-step, sequential
evaluation process to determine whether a claimant is disabled. See
20 C.F.R. § 404.1520(a)(1). The ALJ must determine: (1) whether
the claimant engaged in substantial gainful activity; (2) if not,
whether the claimant has a severe medically determinable impair-
ment; (3) if so, whether the severe impairment meets or equals an
impairment in the Listing of Impairments; (4) if not, whether the
claimant has the residual functional capacity (“RFC”) to perform
past relevant work; and (5) if not, whether there are other jobs the
claimant can perform given her RFC, age, education, and work ex-
perience. Phillips v. Barnhart, 357 F.3d 1232, 1237 (11th Cir. 2004).
If the ALJ determines that the claimant is not disabled at any step
of the evaluation process, the inquiry ends. 20 C.F.R. §
404.1520(a)(4). The RFC is defined as that work “which an individ-
ual is still able to do despite limitations caused by his or her impair-
ments.” Phillips, 357 F.3d at 1238.
       We review the ALJ’s decision for substantial evidence, and
its application of legal principles de novo. Moore v. Barnhart, 405
USCA11 Case: 21-11633        Date Filed: 03/23/2022     Page: 4 of 11




4                      Opinion of the Court                 21-11633

F.3d 1208, 1211 (11th Cir. 2005). Substantial evidence is more than
a scintilla, but “less than a preponderance.” Id. It is “such relevant
evidence as a reasonable person would accept as adequate to sup-
port a conclusion.” Id. This limited review does not permit us to
decide the facts anew, make credibility determinations, or reweigh
the evidence. Id.
        If a claimant presents evidence after the ALJ’s decision,
the Appeals Council must consider it if it is “new, material, and re-
lates to the period on or before the date of the hearing decision,
and there is a reasonable probability that the additional evidence
would change the outcome of the decision.” 20 C.F.R. §§
404.970(a)(5), 416.1470(a)(5); see also Hargress v. Soc. Sec. Admin.,
Comm’r, 883 F.3d 1302, 1309 (11th Cir. 2018). Evidence is material
if a reasonable possibility exists that the evidence would change the
administrative result. Hargress, 883 F.3d at 1309. Evidence is
chronologically relevant if it “relates to the period on or before the
date of the [ALJ’s] hearing decision.” Id. (citation omitted). The Ap-
peals Council must grant the petition for review if the ALJ’s deci-
sion “is contrary to the weight of the evidence,” including the new
evidence. Id.
       We review the Appeals Council’s decision declining to con-
sider new evidence submitted to it de novo. Washington v. Soc.
Sec. Admin., Comm’r, 806 F.3d 1317, 1320–21 (11th Cir. 2015). The
Appeals Council is not required to provide a detailed explanation
of a claimant’s new evidence when it denies a petition for review.
Mitchell v. Commissioner, 771 F.3d 780, 783–85 (11th Cir. 2014).
USCA11 Case: 21-11633        Date Filed: 03/23/2022     Page: 5 of 11




21-11633               Opinion of the Court                         5

                               III.

        Reynolds makes three arguments on appeal. First, she ar-
gues that the new evidence she submitted to the Appeals Council
after the ALJ’s initial decision warrants remand and that the district
court erred by considering the issue waived. Second, she argues
that the ALJ erred in giving only partial weight to the reports of Dr.
Bodenheimer and Dr. Iyer, and by not considering the opinion of
Dr. Nichols. Third, she argues that the ALJ’s disability determina-
tion was not supported by substantial evidence. We address each
argument in turn.
                               A.

       Reynolds argues that the Appeals Council erroneously failed
to consider the new evidence she produced after the Administra-
tion’s initial denial of benefits. The district court concluded that
Reynolds waived this issue by failing to adequately raise it below.
On appeal, Reynolds argues that the issue is not waived and that
her argument was made concisely to comply with the district
court’s page limitation. And she contends that the new evidence
she submitted to the Social Security Appeals Council warrants re-
mand. Though Reynolds arguably waived this issue, we proceed to
the merits and affirm the Appeals Council’s decision.
      The Appeals Council sufficiently explained why it declined
to consider the new evidence and denied Reynolds’s petition for
review. See Washington, 806 F.3d at 1323. First, the Council con-
cluded that the medical report from Dr. Kazi was not new evidence
USCA11 Case: 21-11633       Date Filed: 03/23/2022     Page: 6 of 11




6                      Opinion of the Court                21-11633

because it had already been presented to the ALJ. Second, the
Council concluded that the records from Sparks Orthopedics &
Sports Medicine were not material because they covered treatment
Reynolds received in 2009, well before her alleged onset date.
        Third, the Council concluded that the rest of the new evi-
dence failed to show a reasonable probability that, had it been con-
sidered, it would have altered the ALJ’s decision. The medical re-
port from Dr. Bullock stated that Reynolds was well-appearing and
in no acute distress. The one-page physical capacities form com-
pleted by Dr. Fareed indicated that Reynolds would be off task for
significant periods of time, but was not supported with medical rec-
ords and was contradicted by other record evidence. See Sryock v.
Heckler, 764 F.2d 834, 835 (11th Cir. 1985) (an ALJ is free to reject
any physician’s opinion when the record as a whole supports a con-
trary conclusion); see also 20 C.F.R. §§ 404.1527(c), 416.927(c) (the
more consistent a medical opinion is with the record as a whole,
the more weight it is given). The one-page mental health source
statement from Dr. Nichols indicated that Reynolds suffers severe
mental limitations, but was inconsistent with Dr. Nichols’s own
comprehensive evaluation, which found that Reynolds had normal
speech, adequate mental processing, adequate knowledge, normal
thought processes, intact memory, “good” judgment and insight,
and average intellectual ability. See 20 C.F.R. §§ 404.1527(c),
416.927(c). Finally, the letter from Dr. Kazi would be unlikely to
alter the ALJ’s decision because the ALJ’s RFC determination al-
ready accounted for Reynolds’s vision problems. The ALJ
USCA11 Case: 21-11633       Date Filed: 03/23/2022     Page: 7 of 11




21-11633               Opinion of the Court                        7

determined that Reynolds should perform work that does not re-
quire depth perception or more than occasional far acuity, and rec-
ommended she avoid all exposure to hazards such as unprotected
heights, dangerous machinery, or vibration tools.
       Because Reynolds failed to show that her new evidence was
new, material, and chronologically relevant, and that it created a
reasonable probability that, had it been considered, it would have
changed the outcome of the ALJ’s decision, we agree with the Ap-
peals Councils decision and affirm its denial of Reynolds’s petition
for review.
                               B.

       Reynolds next argues that the ALJ failed to properly weigh
Drs. Bodenheimer and Iyer’s opinions, substituting its own opinion
for those of the experts without justification. She also argues that
the ALJ failed to properly weigh Dr. Nichols’s opinion given that it
was the only evidence supplied by a mental health professional.
Again, we disagree.
       The ALJ must “state with particularity the weight given to
different medical opinions and the reasons therefor.” Winschel v.
Comm’r of Soc. Sec., 631 F.3d 1176, 1179 (11th Cir. 2011). An ALJ
may discount a physician’s opinion when the opinion is conclu-
sory, the physician fails to provide objective medical evidence to
support his or her opinion, the opinion is inconsistent with the rec-
ord as a whole, or the evidence otherwise supports a contrary find-
ing. See 20 C.F.R. § 404.1527(c); Crawford v. Comm’r of Soc. Sec.,
USCA11 Case: 21-11633       Date Filed: 03/23/2022    Page: 8 of 11




8                      Opinion of the Court               21-11633

363 F.3d 1155, 1159–60 (11th Cir. 2004). Furthermore, the Commis-
sioner, not a physician, is responsible for determining whether a
claimant is statutorily disabled. See 20 C.F.R. § 404.1527(d)(1).
        Here, substantial evidence supported the ALJ’s reasons for
weighing the opinion of various medical experts as it did. The ALJ
fully considered the opinions of Drs. Bodenheimer and Iyer and
gave each partial weight, explaining in both instances why more
weight was not given. First, the ALJ adopted Dr. Bodenheimer’s
conclusion that Reynolds had average to low-average intellectual
functioning, and considered her observations of Reynolds’s speech,
affect, and mental status. The ALJ gave partial weight to Dr. Bo-
denheimer’s opinion “because it [was] not a full medical source
statement,” and because she appeared to rule out borderline intel-
lectual functioning or a neurocognitive disorder based on Reynolds
missing only one subtraction question while answering others cor-
rectly. Second, the ALJ considered Dr. Iyer’s observations of Reyn-
olds’s strength, coordination, and range of motion. The ALJ ap-
peared to accept Dr. Iyer’s conclusion that Reynolds does not have
any limitations on her ability to sit, stand, walk, handle, hear or
speak. The ALJ concluded that Dr. Iyer’s statement that Reynolds
“could have” impairments “involving bending, lifting, pushing,
pulling, and reaching overhead” was not useful because it was in-
definite, and for that reason assigned his opinion partial weight.
       Third, to the extent that Reynolds argues that the ALJ failed
to give proper weight to Dr. Nichols’s opinion, that argument is
meritless. Dr. Nichols’s opinion was not presented to the ALJ prior
USCA11 Case: 21-11633       Date Filed: 03/23/2022     Page: 9 of 11




21-11633               Opinion of the Court                        9

to the 2018 decision denying benefits, and thus cannot be used to
challenge the ALJ’s decision. See Falge v. Apfel, 150 F.3d 1320, 1323
(11th Cir. 1998) (“[W]hen the [Appeals Council] has denied review,
we will look only to the evidence actually presented to the ALJ in
determining whether the ALJ’s decision is supported by substantial
evidence.”). Accordingly, the ALJ’s weighing of medical expert
opinion should be affirmed.
                               C.

       Finally, Reynolds argues that the ALJ’s denial of benefits was
not supported by substantial evidence. She contends that the ALJ
rejected the opinions of medical experts, relied on an inaccurate
RFC, and relied on faulty vocational expert testimony that did not
account for her correct limitations. Once again, we disagree.
       First, to the extent Reynolds is again arguing that the ALJ
improperly weighed the expert opinions of Dr. Bodenheimer and
Dr. Iyer, that issue is addressed above.
       Second, substantial evidence supported the ALJ’s determina-
tion that Reynolds had the RFC to perform light work. When the
Appeals Council has denied review, we will look “only to the evi-
dence actually presented to the ALJ in determining whether the
ALJ’s decision is supported by substantial evidence.” Falge, 150
F.3d at 1323. Here, substantial evidence supported the ALJ’s RFC
determination. In 2014, Reynolds’s treating physician, Dr. Payne,
observed “okay” motor, sensory, and tendon reflexes, and noted a
“slight curvature” in her spine. In 2015, he diagnosed her with a
USCA11 Case: 21-11633       Date Filed: 03/23/2022     Page: 10 of 11




10                     Opinion of the Court                 21-11633

bulging disc, various forms of arthritis, and lumbar degenerative
disc disease—though still rated her at about fifty percent cervical
movement and “okay” motor, sensory, and tendon reflexes. He
pursued a conservative treatment plan that relied on medication
for pain. Dr. Iyer observed that Reynolds was “overweight” and
had limited range of motion in her cervical and lumbar spine but
concluded that she had a full range of motion in her shoulders, el-
bows, wrists, hips, knees, and ankles. Dr. Bodenheimer observed
Reynolds perform well in several mental exercises and concluded
that she had average to low-average intellectual functioning. Dr.
Smith, who performed back surgery on Reynolds, noted that Reyn-
olds recovered well from surgery and that she could perform “sed-
entary work with no overhead activity.” Taken together, the ex-
pert medical opinion supplies more than a scintilla of evidence in
support of the ALJ’s determination that Reynolds could perform
light work. See Moore, 405 F.3d at 1211.
        Finally, the ALJ adequately accounted for Reynolds’s limita-
tions in the hypothetical questions posed to the vocational expert.
“[F]or a [vocational expert’s] testimony to constitute substantial ev-
idence, the ALJ must pose a hypothetical question which comprises
all of the claimant’s impairments.” Phillips, 357 F.3d at 1240 n.7
(quoting Jones v. Apfel, 190 F.3d 1224, 1229 (11th Cir.1999)). An
ALJ is not required to include findings that she has already properly
discounted in the hypothetical question. See Crawford, 363 F.3d at
1161. Here, the ALJ posed multiple hypothetical questions that
each accounted for Reynolds’s age, education, work experience,
USCA11 Case: 21-11633      Date Filed: 03/23/2022    Page: 11 of 11




21-11633              Opinion of the Court                      11

and an RFC commensurate with the ability to perform light
work—a finding that itself was supported by substantial evidence.
Accordingly, the ALJ’s hypothetical questions to the vocational ex-
pert adequately accounted for Reynolds’s limitations.
                              IV.

      AFFIRMED.